LINE OF CREDIT NOTE

* * * * * * * * * *

NAME:  LEATHERSTOCKING GAS COMPANY, LLC NOTE DATE:  August 28, 2014

ADDRESS: 330 West William Street

Corning, New York 14830

NOTE MATURITY:  September 1, 2021   NOTE NUMBER: 7002046721   ACCOUNT NUMBER:

 

$4,000,000.00

FOR VALUE RECEIVED, the undersigned, LEATHERSTOCKING GAS COMPANY, LLC, an entity
organized and existing under the laws of the State of New York with an office at
330 West William Street, Coming, New York 14830 (hereinafter called “Borrower”),
promises to pay pursuant to the repayment terms set forth below, to the order of
FIVE STAR BANK, a New York State bank (hereinafter called “Bank”) with its
principal office at 55 North Main Street, Warsaw, New York 14569, or at such
other place as may be designated in writing by the holder of this Note the sum
of Four Million and 00/100 Dollars ($4,000,000.00) in lawful money of the United
States, or so much as may be advanced, referred to as “principal sum”, with
interest hereon to be computed from the date hereof as follows:

Commencing on the date of closing and continuing until September 1, 2016,
interest shall accrue on the Note at a variable rate equal to The Wall Street
Journal Prime Rate in effect from time to time plus 0 basis points (0.00%),
adjusted simultaneously thereafter upon any changes in The Wall Street Journal
Prime Rate (“Variable Rate”).

The Wall Street Journal Prime Rate shall be defined as the Prime Rate published
in The Wall Street Journal from time to time. If The Wall Street Journal Prime
Rate is no longer available, the Bank will choose a new index that is based upon
comparable information. The Bank will give notice to Borrower of same.

Commencing on September 1, 2016 and continuing until September 1, 2021 (the
“Maturity Date”), interest shall accrue on the Note at a rate equal to the then
prevailing 5/10 Federal Home Loan Bank of New York Amortizing Advance Rate as
published daily by the Federal Home Loan Bank of New York and in effect at the
close of business as of five (5) business days prior to the Interest Rate
Adjustment Date, plus 275 basis points (2.75%) (the “Fixed Rate”).

Payment Terms.

Commencing on October 1, 2014 and on the first day of each month thereafter
through and including September 1, 2016, the Borrower shall make payments of
interest only at the Variable Rate based on the unpaid balance of this Note.

Commencing on October 1, 2016 and on the first day of each month thereafter
through and including the Maturity Date, the Borrower shall make monthly
payments of principal and interest based upon the Fixed Rate and a ten (10) year
amortization schedule on the outstanding amount due under the Note. Unless
sooner accelerated or demanded under the terms hereof, the

1

 

Borrower shall pay all unpaid principal, interest and any costs hereunder to the
Bank in a lump sum balloon payment on the Maturity Date.

The annual interest rate for this Note shall be computed on a 365/360 basis;
that is, by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. Borrower will pay Bank at
Bank’s address shown above or at such other place as Bank may designate in
writing.

Application of Payment. All payments of principal and accrued interest shall be
applied to the indebtedness under this Note in a manner and order acceptable to
the Bank, in its sole discretion.

Default Rate. After an event of default occurs under this Note or any Loan
Document executed in connection with this Note, the Bank may choose to charge
interest on the unpaid principal balance of this Note at a rate 3% per annum
greater than the then current interest rate, until this Note is paid in full. In
no event however, shall the interest rate on this Note exceed the maximum rate
allowed by law.

Late Charge. In the event any payment due hereunder shall remain unpaid for more
than ten (10) days, the holder hereof may collect a late charge in the greater
of four percent (4%) of said payment, or $50.00 to cover its extra handling
expenses.

Dishonored Check Fee. Any payment made with a check which is dishonored shall be
subject to a dishonored check charge in the amount required by the Bank. The
Bank may require this to be paid immediately or it may be added to the balance
of the loan or withdrawn from the account.

Prepayment Penalty Fee.

Commencing on October 1, 2014 and continuing until September 1, 2016, the
Borrower may prepay all or any part of the unpaid principal of the Note without
penalty provided the prepayment is made with prior notice to Bank, together with
accrued interest to the date of prepayment on the amount prepaid. Any principal
prepayment shall be applied to the principal installment(s) in the inverse order
of the maturity.

Commencing October 1, 2016 and continuing until the Maturity Date, the Borrower
may prepay all or any part of the unpaid principal of the Note without penalty
provided the prepayment is made with prior notice to Bank, together with accrued
interest to the date of prepayment on the amount prepaid. Any principal
prepayment shall be applied to the principal installment(s) in the inverse order
of the maturity.

Purpose. The loan proceeds will be used for the following purpose(s): To fund
the continued and additional infrastructure cost of Phase I of the underground
piping construction project in Montrose/Bridgewater and Dimock, Pennsylvania.

Covenants.

1.Loans made pursuant to this Note are conditioned upon the prior approval of
Bank in its sole and absolute discretion. Requests for Bank approval of a loan
may be instituted at any time prior to the date that Bank or Borrower terminates
this Note, or prior to the time at which Bank demands payment of the
Consolidated Loan (defined below), whichever date is earlier. A loan request by
Borrower which Bank approves, is referred to below as an “Approved Request”. The
fact that a particular loan request is not approved by Bank, shall have no
affect on (a) this Note, (b) the right of Borrower to make subsequent loan
requests, or (c) the obligations of Borrower under this Note including but not
limited to the obligations to pay the Consolidated Loan in full On Demand.

2

 

2.Bank shall process an Approved Request by debiting Borrower’s revolving loan
account for the amount of the Approved Request and, unless otherwise agreed by
Bank and Borrower, by crediting Borrower’s checking account identified above
with Bank with the amount of the Approved Request. The loan shall be deemed made
immediately upon the crediting of the amount of the Approved Request to
Borrower’s checking account with Bank or otherwise making the amount of the
Approved Request available to Borrower. Each Approved Request, together with the
unpaid principal balance of previous loans made under this Note, shall be deemed
automatically refinanced and consolidated into one (1) loan, hereafter called
the “Consolidated Loan”.

3.Loan requests may be issued by Borrower in writing, in person over the
telephone and via fax and via email by an Authorized Person designated below.
Borrower may, from time to time, add to or delete from the list of Authorized
Persons by giving Bank written notice of such changes. Notice of any additions
or deletions shall be sent to Bank at 55 North Main Street, Warsaw, New York
14569, to the attention of Commercial Loan Department.

4.Bank is authorized to act on telephone, written, fax or e-mail loan requests
and prepayment instructions of any person identifying himself as an Authorized
Person, and Borrower will be bound by such instructions. Borrower hereby
indemnifies and holds Bank harmless from any liability (including reasonable
attorneys’ fees) which may arise as a result of Bank’s good faith reliance on
telephone loan requests and or payment or prepayment instructions from any
person identifying himself as an Authorized Person.

5.Bank may terminate its obligations under this Note at any time upon
telephonic, facsimile or written notice to Borrower at Borrower’s address
specified above. Borrower may terminate its right under this Note at any time
upon written notice given to Bank at Bank’s address specified above. The
termination of this Note by either or both parties shall not effect Borrower’s
obligations under this Note (including but not limited to Borrower’s obligations
to pay accrued interest on the unpaid principal balance of the Consolidated Loan
and the obligation to pay the Consolidated Loan on demand), nor Bank’s rights
against Borrower under this Note until the Consolidated Loan (and all accrued
interest due and to become due Bank thereon) is paid in full.

6.Each of the persons whose name appears below, (followed by his or her
signature) is an “Authorized Person”. Any Authorized Person may make loan
requests under this Note and give payment or prepayment instructions, as
specified above.

7.All Loans and advances under this Note are subject to the terms and conditions
of the Loan Agreement dated of even date herewith and incorporated by reference
including, but not limited to, Section 2 of the Loan Agreement.

Upon the occurrence of any of the following, Borrower shall be in default. Upon
the occurrence of a default, Bank may declare the entire unpaid principal
balance of this Note immediately due and payable (“Acceleration”), without
notice, presentment, demand or protest of any kind, all of which are hereby
waived by Borrower.

1.Borrower’s failure to make any payment to Bank under this Note when due.

2.Borrower’s failure (or the failure of any Borrower, if more than one Borrower
signed this Note) or of any other person or entity liable to Bank for payment of
the indebtedness evidenced by this Note (“Guarantor”), to perform or comply with
any term or provisions or covenant under any other loan documents executed by
Borrower or Guarantors in favor of Bank.

3

 

3.Falsity of any representation or warranty contained in any loan document
executed by Borrower in favor of Bank.

4.Entry of a judgment and/or filing of a federal tax lien against any Borrower
and/or against any Guarantor.

5.Commencement of a bankruptcy proceeding by or against any Borrower and/or by
or against any Guarantor.

6.The dissolution, merger, consolidation or failure of Borrower to maintain
itself as limited liability company in good standing.

7.The making by any Borrower and/or by any Guarantor of a bulk sale or other
disposition of substantially all of its assets.

8.Insolvency (in the form of a negative net worth as defined under generally
accepted accounting principles) of any Borrower and/or of any Guarantor.

9.A material adverse change or deterioration in the financial condition of the
Borrower.

10.Discontinuance of any Borrower’s business and/or of any entity Guarantor’s
business.

11.Repossession of or the appointment of a receiver or custodian for any
property of any Borrower and/or of any Guarantor.

12.Failure of Borrower to comply with any financial covenant or supply accurate
and timely financial information as required herein.

In the event this Note is referred to an attorney for collection, Borrower shall
pay all Bank’s costs of collection, including Bank’s reasonable attorneys’ fees,
incurred and to be incurred in connection with the enforcement and collection of
this Note, including, but not limited to, attorneys’ fees incurred and to be
incurred in any bankruptcy proceeding involving Borrower or any Guarantor, if
any, of this Note.

The Borrower agrees so long as this loan remains unpaid to: (a) keep proper
books of accounts in a manner satisfactory to the Bank; (b) permit inspections
and audits by the Bank of all books, records, and papers in custody or control
of Borrower or others, relating to Borrower’s financial condition, including the
making of copies thereof, and abstracts therefrom, and inspection and appraisal
of any of Borrower’s assets; (c) submit timely and accurate financial
information from the Borrower and Guarantors to the Bank, acceptable in form and
content to the Bank, in its sole discretion, which financial information must
include: (i) annual 10-K report which all attached schedules for the Borrower
and Guarantor within 120 days after fiscal year end; (ii) quarterly 10-Q report
which any attached schedules with 15 days after each quarter end; (iii) annual
management-prepared financial statements, including balance sheet and income
statement and accounts receivable and accounts payable aging for Borrower and
Guarantor and Corning Natural Gas Company within 120 days after fiscal year end;
and (iv) quarterly management-prepared financial statements, including balance
sheet and income statement and accounts receivable and accounts payable aging
for Borrower and Guarantor and Corning Natural Gas Company within 15 days after
each quarter end; (d) promptly pay all taxes, assessments, and other
governmental charges, provided however, that nothing herein contained shall be
interpreted to require the payment of any such tax so long as the validity is
being contested in good faith; (e) keep all of its property so insurable insured
at all times with responsible insurance carriers against fire and other hazards
in such manner and to the extent that like properties are usually insured by
others operating businesses, plants and properties of similar character in the
same general locality, and keep adequately insured at all times with responsible
insurance

4

 

carriers against liability on account of damage to persons or property, and
under all applicable worker’s compensation laws; and (t) promptly inform the
Bank of the commencement of any action, suit, proceeding or investigation
against Borrower, or the making of any counterclaim against Borrower in any
action, suit or proceeding, and of all liens against any of its property.

Financial Covenant. Commencing on with the calendar year end December 31, 2014
and continuing through and including the Maturity Date, Borrower must maintain a
minimum debt service coverage ratio (“DSCR”) of 1.15x, measured annually. DSCR
shall be defined as:

Annual Net Income plus Interest Expense and Credit Fees plus All Non-Cash
Negative Adjustments to Net Income minus All Positive Non-Cash Adjustments to
Net Income divided by The Sum of the Prior Year’s Current Maturities of Long
Term Debt, including Capital Lease Payments plus Interest Expense and Credit
Fees.

This Note is governed by New York law. BORROWER WAIVES THE RIGHT TO A JURY TRIAL
IN ANY LITIGATION OF ANY NATURE OR KIND IN WHICH BORROWER AND BANK ARE BOTH
PARTIES. Any litigation involving this Note shall, at Bank’s option, be triable
only in a court located in Wyoming County, New York. Borrower acknowledges that
it has transacted business in New York State with regard to this Note.

The failure of any person or entity to sign this Note shall not release,
discharge or affect the liability of any person or entity that signs this Note.
This Note has been unconditionally delivered to Bank by each person or entity
that signs this Note.

Security and Setoff. As security for this Note, and any renewal or extension
hereof, and for all other obligations, direct or contingent, of Borrower to
Bank, now due or to become due whether now existing or hereafter arising, (this
Note and such other obligations being herein referred to as the “Obligations”),
Borrower gives Bank a security interest in all funds, deposits and other
property, and the proceeds thereof, now or hereafter in the possession or
control of Bank for the account of Borrower ( the “Deposits”). Bank may at its
option and at any time(s), with or without notice to Borrower, set off or
realize upon any and all Deposits, and apply them to the payment or reduction of
all or any of the Obligations (whether or not then due), in such manner as Bank
may determine, in its sole discretion. Bank shall not be obligated to assert or
enforce any rights under this paragraph or to take any action in reference
thereto, and Bank may in its discretion at any time(s) relinquish its rights
under this paragraph as to a particular Deposit without thereby affecting or
invalidating its rights as to any other Deposit. The Bank’s right of setoff
applies to all accounts and deposits held at the Bank or any other bank owned by
Five Star Bank.

This Note may not be modified or terminated orally. Borrower acknowledges that
this Note has been executed for commercial and/or business purposes. If more
than one Borrower has signed this Note, all obligations of each Borrower under
this Note are joint and several. Wherever used in this Note, neutral pronouns
shall include the masculine and feminine gender as appropriate in the context,
and singular terms (such as “Borrower”) shall be deemed in the plural where
appropriate.

Borrower represents and warrants to Bank that no adverse change has occurred in
either (1) Borrower’s or Guarantor’s financial condition since the date of
Borrower’s loan application to Bank or (ii) the collateral being pledged to the
Bank to secure the Bank’s loan. In addition, Borrower hereby agrees to fully,
unconditionally and expeditiously comply with any post closing issues or
requirements of the Bank, including, but not limited to furnishing additional
documents or executing additional or corrected documents in favor of the Bank.

5

 

It is hereby expressly agreed, that all of the covenants, conditions and
agreements contained in the Loan Agreement securing this Note or other loan
documents, as applicable, are hereby made part of this Note.

Each of the persons whose name and signature appears on the attached Addendum is
an “Authorized Person”. Any Authorized Person may make loan requests under this
Note and give prepayment instructions, as specified above.

Presentment for payment, notice or dishonor, protest and notice of protest are
hereby waived.

Borrower Name: LEATHERSTOCKING GAS COMPANY, LLC Signature: /s/ Michael I.
German, CEO and Manager Print Name and Title: Michael I. German, CEO and Manager

 

Witness: /s/ Stanley G. Sleve

Name, Title: Stanley Sleve, VP Admin.

 

STATE OF NEW YORK )

COUNTY OF STEUBEN ) ss.:

On the 27th day of August, in the year 2014, before me, the undersigned, a
Notary Public in and for said State, personally appeared Michael I. German,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

/s/ Janis M. Smith

Notary Public

6

 

ADDENDUM TO LINE OF CREDIT NOTE
IN THE AMOUNT OF $4,000,000.00
DATED AUGUST 27, 2014

Each of the persons whose name and signature appears on this Addendum is an
“Authorized Person”. Any Authorized Person may make loan requests under this
Note and give payment instructions, as specified above.

Michael I. German /s/ Michael I. German Name of Authorized Person   Signature of
Authorized Person

 

STATE OF NEW YORK )

COUNTY OF STEUBEN ) ss.:

On the 27th day of August, in the year 2014, before me, the undersigned, a
Notary Public in and for said State, personally appeared Michael I. German,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

/s/ Janis M. Smith

Notary Public

 